Citation Nr: 1635628	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  08-26 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected tinea unguium, pedis, and versicolor.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appellant is a Veteran who served on active duty from September 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In February 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the record.  

This claim was previously before the Board in June 2013, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining outstanding VA treatment records.  All requested development has been completed and the claim has been returned to the Board for adjudication.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran's service-connected tinea unguium, pedis, and versicolor has required constant or near-constant use of systemic therapy such as topical corticosteroids throughout the appeal period.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for service-connected tinea unguium, pedis, and versicolor are met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10 (2015); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813- 7806.


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2003, the AOJ granted service connection for tinea unguium, pedis, and versicolor and assigned an initial 10 percent rating, effective August 16, 2002, pursuant to 38 C.F.R. § 4.118, DC 7813-7806.  The Veteran appealed the initial rating assigned and, in February 2004, the AOJ issued a rating decision wherein it recharacterized his disability as topic dermatitis and awarded an increased 30 percent rating, effective October 14, 2003.  

In April 2007, the Veteran filed a claim seeking an increased rating for his service-connected skin disability.  In the July 2007 rating decision on appeal, the AOJ denied the Veteran's claim by continuing the 30 percent rating assigned to his service-connected disability, which was again characterized as tinea unguium, pedis, and versicolor.  The Veteran has appealed the AOJ's determination, asserting that his service-connected tinea disability warrants a rating in excess of 30 percent.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. 505 (2007).

As noted, the Veteran's tinea disability is rated under DC 7813-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  38 C.F.R. § 4.27 (2015). 

In this case, the hyphenated diagnostic code assigned indicates that dermatophytosis, including tinea pedis and unguium, is the service-connected disorder under DC 7813 that is rated by analogy to dermatitis or eczema under DC 7806.  

DC 7806 provides that a 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; requires systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The preponderance of the evidence reflects that the Veteran's service-connected tinea disability variously affects multiple areas of his body, including his feet, legs, and abdomen.  During the May 2007 VA skin examination, objective examination revealed dry, scaly patches on his lower legs and ankle and fungus on the toenails of both feet, which the examiner stated involved zero percent of exposed areas and less than 5 percent of total body area.  The final diagnoses were tinea fungus on the bilateral lower legs and tinea unguium on all toenails of the bilateral feet.  

However, during the October 2009 VA skin examination, there were patches of tinea corporis on the abdomen that affected zero percent of exposed areas and less than 5 percent of total body area.  There was also evidence of dry skin that was characterized as dermatitis and xerosis on the Veteran's lower legs and feet that affected zero percent of exposed areas but 15 to 20 percent of the entire body.  The examiner noted there was also tinea pedis manifested by scaling between the Veteran's toes and tinea unguium that was manifested by thickening and discoloration of his toenails, both of which involved zero percent of exposed areas and less than 5 percent of total body area.  

During the June 2011 VA skin examination, objective examination revealed tinea versicolor manifested by lesions on the Veteran's chest, back, and upper extremities that involved zero percent of exposed body area but 20 to 40 percent of the involved body area.  There was also evidence of tinea pedis characterized by macerated skin on the interdigit spaces of both feet, which the examiner noted involved zero percent of exposed body area and less than 5 percent of total body area.  Finally, there was evidence of tinea unguium, or hypertrophic nails, that involved zero percent of exposed body area and less than 5 percent of total body area.  

VA treatment records also reflect that the Veteran's tinea disability has variously involved his feet, abdomen, chest, right leg, back, and toenails.  See e.g., VA treatment records dated April 2007, May 2010, and October 2011.  

Despite the varying locations on which the disability has presented itself during the appeal period, the evidence reflects that the Veteran's tinea disability has required treatment with a myriad of medications and ointments, including oral and topical anti-fungal medications and topical corticosteroids.  

Indeed, the VA examination reports and VA treatment records reflect that the Veteran has been prescribed hydrocortisone and clobetasol - both of which are topical corticosteroids - to treat his tinea disability throughout the appeal period and that he uses these medications, as well as his other medications, on a constant or near-constant basis.  See VA examination reports dated May 2007, October 2009, and June 2011; see also VA treatment records dated December 2008, December 2009, May 2010.  

The United States Court of Appeals for Veterans Claims has held that the "use of a topical corticosteroid is systemic therapy within the meaning of Diagnostic Code 7806."  See Johnson v. McDonald, 27 Vet. App. 497, 504 (2016); see also Warren v. McDonald, No. 13-3161, (Vet. App. May 10, 2016) (a factual finding is required as to whether a specific medication is a systemic therapy like or similar to a corticosteroid or other immunosuppressive drug).

In light of the foregoing, the Board finds the Veteran's service-connected tinea disability warrants a 60 percent rating throughout the appeal period, as the preponderance of the evidence shows he has required constant or near-constant use of systemic therapy - specifically, topical corticosteroids - throughout the appeal.  The Board notes that 60 percent is the highest possible rating available under DC 7806 and that no other diagnostic code provides a basis for assignment of a higher rating at any point during the appeal.

The Board has considered whether the Veteran's service-connected tinea presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

The Board has compared carefully the level of severity and symptomatology of the Veteran's service-connected tinea disability and finds that the rating criteria contemplate all manifestations of the disability.  Indeed, the manifestations of the Veteran's varying forms of tinea are fully contemplated by the schedular rating criteria, as the rating schedule contemplates the described symptomatology, including the percentage of exposed skin and total body area affected by tinea and the type of treatment required to manage the disability, i.e., intermittent or constant systemic therapy and how often such therapy was required.  The Veteran's service-connected tinea disability is not manifested by any symptoms that are not addressed by the rating schedule, including any additional symptoms resulting from the combined effects of his multiple service-connected disabilities.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's overall disability level and symptomatology associated with his service-connected disability and referral for extra-schedular consideration is not indicated. 

The Board acknowledges that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See generally Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional impairments that have not been attributed to a specific service-connected disability and, as noted, the combined effects from all of the Veteran's service-connected disabilities do not impact his overall disability picture such that the rating currently assigned is insufficient and requires the assignment of an extra-schedular rating.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether a claim for a TDIU has been raised. When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In this case, the Veteran has reported that he cannot stand for long periods of time due to pain and discomfort on the bottom of his feet; however, the May 2007 and October 2009 VA examination reports reflect that the Veteran is able to complete his activities of daily living with his skin disability and the objective medical evidence, as a whole, does not reflect that the tinea disability results in any significant functional impairment that would prevent the Veteran from performing some type of employment, including sedentary work.  Given the foregoing, the Board finds that TDIU has not been raised in conjunction with the increased rating claim for service-connected tinea and, thus, this matter need not be discussed any further. 

In reaching the foregoing conclusions, the Board has resolved all reasonable doubt in favor of the Veteran and finds that the preponderance of the evidence supports the award of a 60 percent rating for service-connected tinea unguium, pedis, and versicolor throughout the appeal period.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (2015).


ORDER

A 60 percent rating, but no higher, for service-connected tinea unguium, pedis, and versicolor is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


